      Case: 1:20-cv-06094 Document #: 7 Filed: 11/17/20 Page 1 of 2 PageID #:15




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SHARAN Y. BASHAM,

 Plaintiff,                                           Case No. 1:20-cv-06094

 v.                                                   Honorable Ronald A. Guzman

 UNIFIN, INC.,
 Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       NOW COMES, SHARAN Y. BASHAM (“Plaintiff”), by and through her undersigned

attorney, and in support of her Notice of Voluntary Dismissal with Prejudice, state as follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses her claims against the Defendant, UNIFIN, INC., with prejudice. Each party shall bear

its own costs and attorney fees.

Dated: November 17, 2020
                                                     Respectfully Submitted,

                                                     /s/ Nathan C. Volheim
                                                     Nathan C. Volheim
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Phone (630) 575-8181 x113
                                                     Fax: (630)575-8188
                                                     nvolheim@sulaimanlaw.com
      Case: 1:20-cv-06094 Document #: 7 Filed: 11/17/20 Page 2 of 2 PageID #:16




                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on November 17, 2020, a true and correct copy of

the above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                   /s/ Nathan C. Volheim
                                                   Nathan C. Volheim
